IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 35PA12

                            FILED 8 NOVEMBER 2013
CONNIE CHANDLER, Employee, by her Guardian ad Litem, CELESTE M.
HARRIS
             v.
ATLANTIC SCRAP & PROCESSING,
        Employer,

LIBERTY MUTUAL INSURANCE COMPANY,
        Carrier



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous

decision of the Court of Appeals, ___ N.C. App. ___, 720 S.E.2d 745 (2011), affirming

in part, reversing in part, and remanding an opinion and award filed on 25

February 2010 by the North Carolina Industrial Commission, as amended by an

order filed by the Commission on 7 February 2011. Heard in the Supreme Court on

14 November 2012.


      Walden & Walden, by Daniel S. Walden and Margaret D. Walden, for
      plaintiff-appellee.

      Hedrick Gardner Kincheloe & Garofalo, LLP, by M. Duane Jones, for
      defendant-appellants.


      PER CURIAM.

      For the reasons stated in Mehaffey v. Burger King, ___ N.C. ___, ___ S.E.2d

____ (2013) (No. 24PA12), the decision of the Court of Appeals is affirmed as to the

matter on appeal to this Court, and this case is remanded to that court for further
                            CHANDLER V. ATLANTIC SCRAP

                                  Opinion of the Court



remand to the Industrial Commission for further proceedings not inconsistent with

Mehaffey.

        Justice BEASLEY did not participate in the consideration or decision of this

case.

        AFFIRMED AND REMANDED.

        Justice NEWBY dissents for the reasons stated in his opinion in Mehaffey v.

Burger King, ___ N.C. ___, ___ S.E.2d ___ (2013).




                                          -2-